Exhibit 10.8

 

SYMYX TECHNOLOGIES, INC.

 

2006 CASH BONUS PLAN FOR EXECUTIVE OFFICERS

 

The Symyx Technologies, Inc. 2006 Cash Bonus Plan for Executive Officers
provides for an annual cash bonus target of up to 75% of an executive’s base
salary, with the Compensation Committee of the Board of Directors of Symyx
Technologies, Inc. (the “Company”) retaining authority, in its discretion, to
increase the cash bonus to a total of 100% of an executive’s base salary, based
upon the attainment by the Company of certain specified annual financial and
other performance targets as well as certain non-financial factors related to
the individual executive’s performance. The annual financial and other targets
for the program are set by the Compensation Committee and are based on the
Company’s overall financial performance, including revenue and operating income
targets and other non-financial objectives.

 

Bonus payments will be made in one annual payment shortly after the end of each
calendar year.

 

--------------------------------------------------------------------------------